                 Case 7:19-cv-04642-PMH Document 91 Filed 03/31/21 Page 1 of 2
Motion denied without prejudice to renew.

Based upon the text of Plaintiff's submission, it appears
Plaintiff intended to file a motion for summary judgment.
Such a motion is typically made at the  UNITED      STATES DISTRICT COURT
                                           close of discovery.
Should Plaintiff wish to make a motion for summary
                                       SOUTHERN DISTRICT OF NEW YORK
judgment at that stage, he must comply with Rules 2(C)
       _______________________________________
and 4(E)    of this Court's Individual Practices.

The Clerk of the Court
      DANTE            is respectfully
                 EDOARDO        DALY,  directed to terminate
the motion sequence pending at Doc. 88.
                               Plaintiff                             PLAINTIFF’S MOTION FOR
SO ORDERED.        vs.                                             SUPPLEMENTAL ADJUDICTION
                                                                          19-CV-4642-(LLS)
      WESTCHESTER COUNTY BOARD OF
_______________________
 ________________
       LEGISLATORS,
Philip M. Halpern
                       Defendant
United States District Judge
      _______________________________________
Dated: White Plains, New York
     TO  THE
       March  31,HONORABLE
                  2021                 JUDGE OF SAID COURT:
                                              NOTICE OF MOTION
              PLEASE TAKE NOTICE, that upon the annexed affirmation of Plaintiff dated
      April __, 2021 the accompanying Memorandum of Law, and all pleadings and
      proceedings heretofore had herein, Plaintiff Daly will move this Court for an Order
      granting Plaintiff’s Summary Adjudication pursuant to Fed.R.Civ.P. 56(d), together with
      such other and further relief as this Court may deem just and proper.
              The court’s duty under Rule 56(d) is to narrow the scope of the pending trial.
      “Rule 56(d) does not authorize the entry of a judgment on part of a claim or the granting
      of partial relief, however. It simply empowers the court to withdraw sham issues from the
      case and to specify those facts that really cannot be controverted.” Wright & Miller,
      Federal Practice and Procedure § 2737 (footnotes omitted). In this way, Rule 56(d) has
      been compared to a pretrial order under Rule 16. Id.
              A “party against whom a claim . . . is asserted . . . may at any time, move with or
      without supporting affidavits for a summary judgment in the party’s favor as to all or any
      part thereof.” Fed. R. Civ. P. 56(b). A court must grant summary judgment if the
      pleadings and supporting documents, when viewed in the light most favorable to the
      non-moving party, “show that there is no genuine issue as to any material fact and that
      the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).
      [emphasis added] An issue as to any material fact is only “genuine” if the evidence

                                                               1
         Case 7:19-cv-04642-PMH Document 91 Filed 03/31/21 Page 2 of 2




regarding the disputed fact is “such that a reasonable jury could return a verdict for the
nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “The mere
existence of a scintilla of evidence in support of the [non-movant’s] position will be
insufficient [to preclude summary judgment]; there must be evidence on which the jury
could reasonably find for the [non-movant].” Id.
       PLEASE TAKE FURTHER NOTICE, that pursuant to C.P.L.R. § 2241(b) and the
Uniform Rules of the Trial Courts of the State of New York § 202.8(c), answering
affidavits, if any, are to be served upon the undersigned at least seven (7) days prior to
the return date of this Motion.
Dated: _________,
                                     


                                             
                                             Dante E. Daly, Pro Se




                                               2
